UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [] TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 000-54988 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 5900 Mosteller Drive, Oklahoma City, Oklahoma (Address of principal executive office) (Zip code) (Registrant’s telephone number, including area code): (405) 753-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 20, 2015, there were 27,507,759 shares of registrant’s common stock outstanding. PSM HOLDINGS, INC. Report on Form 10-Q For the quarter ended March 31, 2015 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION 29 Item 1A. Risk Factors 29 Item 6. Exhibits 30 2 Forward-Looking Statements This report contains statements that plan for or anticipate the future.Forward-looking statements include statements about the future of operations involving the mortgage brokerage or loan business, statements about our future business plans and strategies, and most other statements that are not historical in nature.In this report, forward-looking statements are generally identified by the words “anticipate,” “plan,” “intend,” “believe,” “expect,” “estimate,” and the like.Although management believes that any forward-looking statements it makes in this document are reasonable, because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied.For example, a few of the uncertainties that could affect the accuracy of forward-looking statements include the following: ● The competitive and regulatory pressures faced by us in the mortgage industry; ● The hiring and retention of key employees; ● Expectations and the assumptions relating to the execution and timing of growth strategies; ● The assumption of unknown risks or liabilities from past or future business combination transactions; ● Any decline in the economy; ● A significant increase in interest rates; ● A failure to increase our warehouse lines of credit to facilitate additional loan originations and relatedrevenue; ● A loss of significant capacity in our warehouse lines of credit; ● The loss from any default on mortgage loans originated by us before they are sold to third parties; ● The loss of branch offices from our network; ● Uncertainty of the secondary mortgage market; ● Inability to expand market presence through recruiting; ● Failure to successfully generate loan originations or otherwise market our services; ● Failure to meet minimum capital requirements to maintain our Full Eagle or licensing with HUD or otherstate regulatory agencies; ● Any default in our agreements with preferred shareholders; and ● Failure to raise sufficient funds for operating needs during periods of reduced cash flows. ● Failure to comply with debt covenants which could result in the immediate repayment of notes payable. In light of the significant uncertainties inherent in the forward-looking statements made in this report, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. Introductory Comment Throughout this Quarterly Report on Form 10-Q, unless otherwise designated, the terms “we,” “us,” “our,” “the Company,” and “our Company” refer to PSM Holdings, Inc., a Delaware corporation, and its consolidated subsidiaries. 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2015 (Unaudited) June 30, 2014 ASSETS Current Assets: Cash & cash equivalents $ 591,718 $ 764,931 Accounts receivable - related party, net - 683,992 Accounts receivable- non related party, net 1,512,860 43,974 Loans held for sale 43,630,170 15,416,781 Prepaid expenses 143,505 142,096 Other assets 4,265 16,058 Total current assets 45,882,518 17,067,832 Property and equipment, net 265,504 582,118 Cash restricted for surety bonds 732,500 755,701 Loans receivable 87,778 88,898 Employee advances 57,099 500 Intangible assets, net of accumulated amortization, March 31, 2015 - $117,349 and June 30, 2014 - $599,270 2,779,512 3,122,590 Security deposits 44,453 Total Assets $ 49,850,986 $ 21,662,092 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 1,176,734 $ 602,351 Line of credit - related party 140,411 - Warehouse lines of credit payable- related party 43,134,349 14,942,781 Warehouse lines of credit payable- non related party - 474,000 Short term financing 8,194 15,584 Notes payable - related party 120,000 - Notes payable - non related party 750,000 - Dividend payable – related party Dividend payable – non related party Accrued liabilities 1,052,610 643,915 Cash held in escrow for renovation loans - 23,201 Total current liabilities 16,835,332 Total Liabilities 16,835,332 Stockholders' Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized: Convertible Series A, 3,700 shares outstanding at March 31, 2015 and June 30, 2014 4 4 Convertible Series B, 2,000 shares outstanding at March 31, 2015 and June 30, 2014 2 2 Convertible Series C, 1,800 shares outstanding at March 31, 2015 and June 30, 2014 2 2 Convertible Series D, 1,400 shares outstanding at March 31, 2015 and June 30, 2014 1 1 Convertible Series E, 822.5 shares and 0 shares outstanding at March 31, 2015 and June 30, 2014 1 - Common stock, $0.001 par value, 400,000,000 shares authorized, 27,507,759 and 29,257,759 shares issued and outstanding at March 31, 2015 and June 30, 2014, respectively 27,508 29,258 Treasury stock, at cost: shares held 21,600 at March 31, 2015 and June 30, 2014 ) ) Additional paid in capital 25,676,027 25,696,013 Accumulated deficit ) ) Total Stockholders' Equity 4,826,760 Total Liabilities and Stockholders' Equity $ 49,850,986 $ 21,662,092 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVELOSS (UNAUDITED) For the three months ended March 31, For the nine months ended March 31, 2015 2014 2015 2014 Revenues: Revenues - related party $ - $ 465,282 $ 234,012 $ 5,412,804 Revenues - non related party 5,142,485 1,858,576 11,128,925 4,473,329 Total revenues 5,142,485 2,323,858 11,362,937 9,886,133 Operating expenses: Selling, general & administrative 5,422,530 4,147,000 12,858,669 14,356,237 Depreciation and amortization 32,985 76,358 100,730 223,041 Total operating expenses 5,455,515 4,223,358 12,959,399 14,579,278 Loss from operations ) Non-operating income (expense): Interest expense ) Interest and dividend income 1,722 1,953 4,804 5,455 Realized gain (loss) on sale or disposal of assets ) Other income - 38,000 - 88,500 Total non-operating income (expense) ) 19,318 ) 71,333 Loss from continuing operations before income tax ) Provision for income tax - Net loss ) Dividends on preferred stock ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share and equivalents - basic and diluted loss from operations $ ) $ ) $ ) $ ) Weighted average shares of share capital outstanding - basic & diluted 27,507,759 29,468,259 27,530,653 29,437,446 Weighted average number of shares used to compute basic and diluted loss per share for the three and nine month periods ended March 31, 2015 and 2014 is the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the nine months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 100,730 223,041 Restricted cash 23,201 ) Disposition of property and equipment 272,022 - Disposition of intangible assets 296,941 - Stock received from sale of assets ) - Share based payment awards 72,573 34,837 Stock issued to third parties in lieu of cash - 9,935 Stock issued to employees in lieu of cash - 6,624 (Increase) decrease in current assets: Accounts receivable ) Mortgage loans held for sale ) Prepaid expenses ) ) Employee advances ) 11,789 Other current assets 11,793 ) Increase (decrease) in current liabilities: Accounts payable 574,383 319,247 Accrued liabilities 408,694 ) Renovation escrow ) 151,310 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Cash received from (paid for) security deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash borrowed (paid) on short term financing ) 957,235 Cash paid for preferred dividends ) ) Cash proceeds from warehouse lines of credit - non related party 1,609,894 58,577,202 Cash payments on warehouse lines of credit - non related party ) ) Cash proceeds from warehouse lines of credit - related party 239,236,527 234,308,806 Cash payments on warehouse lines of credit - related party ) ) Cash proceeds from the sale of preferred stock 787,200 - Cash proceeds on loans receivable 141,531 - Cash proceeds on note payable from related party 120,000 - Cash proceeds on note payable from nonrelated party 750,000 - Net cash provided by (used in) financing activities 29,375,408 ) NET DECREASE IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE 764,931 4,515,618 CASH & CASH EQUIVALENTS, ENDING BALANCE $ 591,718 $ See Note 4 - Statement of Cash Flows Additional Disclosures The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background As used herein and except as otherwise noted, the terms “Company” or “PSMH” shall mean PSM Holdings, Inc., a Delaware corporation. The Company was incorporated under the laws of the State of Utah on March 12, 1987, as Durban Enterprises, Inc. On July 19, 2001, Durban Enterprises, Inc., created a wholly-owned subsidiary called Durban Holdings, Inc., a Nevada corporation, to facilitate changing the domicile of the Company to Nevada. On August 17, 2001, Durban Enterprises, Inc. merged with and into Durban Holdings, Inc., leaving the Nevada corporation as the survivor.The Company retained the originally authorized 100,000,000 shares at $0.001 par value. On May 18, 2005, Durban Holdings, Inc. completed the acquisition of all of the outstanding stock of PrimeSource Mortgage, Inc., a Texas corporation, by a stock for stock exchange in which the stockholders of PrimeSource Mortgage, Inc. received 10,250,000 shares, or approximately 92% of the outstanding stock of the Company. Following the acquisition, effective May 18, 2005, the name of the parent “Durban Holdings, Inc.”, was changed to “PSM Holdings, Inc.” For reporting purposes, the acquisition was treated as an acquisition of the Company by PrimeSource Mortgage, Inc. (reverse acquisition) and a recapitalization of PrimeSource Mortgage, Inc. The historical financial statements prior to May 18, 2005, are those of PrimeSource Mortgage, Inc. Goodwill was not recognized from the transaction. On December 14, 2011, PSM Holdings, Inc., created a wholly-owned subsidiary called PSM Holdings, Inc., a Delaware corporation, to facilitate changing the domicile of the Company to Delaware. On December 29, 2011, PSM Holdings, Inc. merged with and into PSM Holdings, Inc., leaving the Delaware Corporation as the survivor. The Company retained the originally authorized 100,000,000 shares at $0.001 par value. Business Activity The Company originates mortgage loans funded either directly off its warehouse lines of credit or through brokering transactions to other third parties. Approximately 95% of the Company’s mortgage origination volume is banked off of its current warehouse lines. The Company has relationships with multiple investors who purchase the loans funded on its warehouse lines. All of the Company’s lending activities are conducted by its subsidiary, PrimeSource Mortgage, Inc., a Delaware corporation (“
